DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group XI, claims 22-41, in the reply filed on November 10, 2020 is acknowledged.
Claims 1-20 are cancelled.
Claim 21 is withdrawn.
Claims 21-41 are pending.
Claims 22-41 are examined.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 22 is drawn to a method of genetically modifying a brachytic locus in a Solanaceae plant, the method comprising: introducing a CRISPR system into a Solanaceae plant cell, wherein the CRISPR system comprises an RNA-guided DNA endonuclease or a nucleic acid encoding the RNA-guided DNA endonuclease and a guide RNA or a nucleic acid encoding the guide RNA into a plant cell, wherein the RNA-guided DNA endonuclease and the guide RNA protein form a complex that targets the brachytic locus.
Claim 23 is drawn to the method of claim 22, wherein the CRISPR system is selected from the group consisting of: a CRISPR class 1 system, a CRISPR class 2 system, a CRISPR/Cas system, a CRISPR/Cas9 system, a CRISPR/zCas9 system and a CRISPR/Cas3 system.
Claim 24 is drawn to the method of claim 22, wherein the RNA-guided DNA endonuclease comprises a zCas9 protein.
Claim 25 is drawn to the method of claim 22, wherein the guide RNA comprises a CRISPR RNA (crRNA) and a trans-activating CRISPR RNA (tracrRNA) as separate molecules or as a single chimeric guide RNA (sgRNA).
Claim 26 is drawn to the method of claim 22, wherein introducing a CRISPR system into a Solanaceae plant cell comprises electroporation, microprojectile bombardment, 
Claim 27 is drawn to the method of claim 22, wherein guide RNA comprises a 17-20 nucleotide sequence comprising 17-20 contiguous nucleotides present in SEQ ID NO: 64 or a complement thereof or an ortholog thereof, wherein the 17-20 nucleotide sequence is unique compared to the rest of the genome of the Solanaceae plant and is immediately adjacent (5') to a protospacer-adjacent motif (PAM) site.
Claim 28 is drawn to the method of claim 27, wherein the guide RNA contains comprises 17-20 contiguous present in:
(a)    nucleotides 1-22373 of SEQ ID NO: 64 or a complement thereof or an ortholog thereof;
(b)    nucleotides 11742-22373 of SEQ ID NO: 64 or a complement thereof or an ortholog thereof;
(c)    nucleotides 16742-22373 of SEQ ID NO: 64 or a complement thereof or an ortholog thereof;
(d)    nucleotides 19742-22373 of SEQ ID NO: 64 or a complement thereof or an ortholog thereof;
(e)    SEQ ID NO: 49 or a complement thereof or an ortholog thereof;
(f)    nucleotides 19742-24373 of SEQ ID NO: 64 or a complement thereof or an ortholog thereof;
(g)    nucleotides 21742-24373 of SEQ ID NO: 64 or a complement thereof or an ortholog thereof;
(h)    nucleotides 11742-27373 of SEQ ID NO: 64 or a complement thereof or an ortholog thereof;

(j)    nucleotides 21742-27373 of SEQ ID NO: 64 or a complement thereof or an ortholog thereof: or
(k)    nucleotides 21742-29135 of SEQ ID NO: 64 or a complement thereof or an ortholog thereof.
Claim 29 is drawn to the method of claim 28, wherein the guide RNA contains comprises SEQ ID NO: 50 or SEQ ID NO: 51.
Claim 30 is drawn to the method of claim 27, wherein the PAM site is selected from the group consisting of: 5'-NGG-3', 5'-NNNNGATT-3', 5'-NNAGAA-3', and 5'-NAAAAC-3'.
Claim 31 is drawn to the method of claim 22, wherein the CRISPR system further comprises a second guide RNA.
Claim 32 is drawn to the method of claim 31, wherein CRISPR system comprises a single RNA-guided DNA endonuclease or two different RNA-guided DNA endonucleases.
Claim 33 is drawn to the method of claim 31, wherein the guide RNA comprises sequence of SEQ ID NO: 50 and the second guide RNA contains the sequence of SEQ ID NO: 51.
Claim 34 is drawn to the method of claim 22, wherein genetically modifying a brachytic locus comprises introducing a br allele into a brachytic gene in the plant cell.
Claim 35 is drawn to the method of claim 34, wherein the CRISPR system creates a deletion of one or more nucleotides in the brachytic gene.
Claim 36 is drawn to the method of claim 35, wherein the deletion comprises a 7 base pair deletion or 2 base pair deletion.

Claim 38 is drawn to the method of claim 22, wherein the method further comprises generating one or more regenerants following introducing the CRISPR system into a Solanaceae plant cell.
Claim 39 is drawn to the method of claim 38, wherein the method further comprises genotyping one or more regenerants for the presence of the nucleic acid encoding the RNA-guided DNA endonuclease and/or a brachytic gene modification.
Claim 40 is drawn to the method of claim 38, wherein the method further comprises selecting one or more T0 plants containing a genomic modification at a brachytic locus.
Claim 41 is drawn to the method of claim 22, wherein genetically modifying a brachytic locus in a Solanaceae plant results in the Solanaceae plant having shortened height and/or decreased internode length.
The specification at pages 65-66 describes a method of genetically modifying a target gene (SEQ ID NO:49, Soly01g066980 brachytic gene) in a tomato (Lycopersicum esculentum) plant, the method comprising: introducing a CRISPR/zCas9 system into a tomato plant cell, wherein the CRISPR system comprises a nucleic acid encoding a zCas9 protein (a Cas9 gene that has been codon optimized for maize) and a nucleic acid encoding a guide RNA that contains SEQ ID NO: 50 or SEQ ID NO: 51, wherein a zCas9 protein and the guide RNA form a complex that targets SEQ ID NO: 49, wherein tomato plants regenerated from tomato cells genetically modified by the method exhibit a brachytic phenotype of shortened height and decreased internode length, and a genotype of a 7 base pair deletion or 2 base pair deletion in the Soly01g066980 (brachytic) region.

With respect to the state of the art regarding the Solanaceae plant family, it was known at the time of filing that the Solanaceae plant family is highly diverse, comprising 3000-4000 species classified in approximately 90 genera (see, e.g., Gebhardt. The historical role of species from the Solanaceae plant family in genetic research. Theor. Appl. Genet. 2016 Dec;129(12):2281-2294. Epub 2016 Oct 15, page 2281 column 2).
With respect to the state of the art regarding the predictability of identifying orthologues and paralogues, it was known at the time of filing that methods for the prediction of orthologues and paralogues may fail to correctly identify orthologues and paralogues due to a variety of different factors that include gene duplication, domain shuffling, speciation and database errors (see, e.g., Sjolander Phylogenomic inference of protein molecular function: advances and challenges. Bioinformatics. 2004 Jan 22;20(2):170-9).
With respect to the state of the art regarding the structure of plant gene alleles, it was known at the time of filing that the specific structure of plant gene alleles must be determined by sequencing the allelic DNA (see, e.g. Shattuck-Eidens et al. DNA sequence variation within maize and melon: observations from polymerase chain reaction amplification and direct sequencing. Genetics. 1990 Sep;126(1):207-17).
Given the extreme breadth of the claims which allow for the genetic modification of a brachytic locus in any Solanaceae plant by using guide RNAs comprising 17-20 contiguous 


Claims 22-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of genetically modifying a brachytic target gene having the nucleotide sequence of SEQ ID NO:49 in a tomato plant by introducing into a tomato plant cell a Cas9 protein or a nucleic acid encoding a Cas9 protein and a guide RNA or a nucleic acid encoding a guide RNA wherein the guide RNA contains SEQ ID NO: 50 or SEQ ID NO: 51, does not reasonably provide enablement for a method of genetically modifying a brachytic locus in other Solanaceous plant species, or for a method of genetically modifying a brachytic locus by introducing guide RNAs comprising 17-20 contiguous nucleotides present in orthologs of SEQ ID NO:64 or SEQ ID NO:49,or for a method of genetically modifying a brachytic locus by introducing a br allele into a brachytic gene. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
Claim 22 is drawn to a method of genetically modifying a brachytic locus in a Solanaceae plant, the method comprising: introducing a CRISPR system into a Solanaceae plant cell, wherein the CRISPR system comprises an RNA-guided DNA endonuclease or a nucleic acid encoding the RNA-guided DNA endonuclease and a guide RNA or a nucleic acid encoding the guide RNA into a plant cell, wherein the RNA-guided DNA endonuclease and the guide RNA protein form a complex that targets the brachytic locus.
Claim 23 is drawn to the method of claim 22, wherein the CRISPR system is selected from the group consisting of: a CRISPR class 1 system, a CRISPR class 2 system, a CRISPR/Cas system, a CRISPR/Cas9 system, a CRISPR/zCas9 system and a CRISPR/Cas3 system.
Claim 24 is drawn to the method of claim 22, wherein the RNA-guided DNA endonuclease comprises a zCas9 protein.
Claim 25 is drawn to the method of claim 22, wherein the guide RNA comprises a CRISPR RNA (crRNA) and a trans-activating CRISPR RNA (tracrRNA) as separate molecules or as a single chimeric guide RNA (sgRNA).

Claim 27 is drawn to the method of claim 22, wherein guide RNA comprises a 17-20 nucleotide sequence comprising 17-20 contiguous nucleotides present in SEQ ID NO: 64 or a complement thereof or an ortholog thereof, wherein the 17-20 nucleotide sequence is unique compared to the rest of the genome of the Solanaceae plant and is immediately adjacent (5') to a protospacer-adjacent motif (PAM) site.
Claim 28 is drawn to the method of claim 27, wherein the guide RNA contains comprises 17-20 contiguous present in:
(a)    nucleotides 1-22373 of SEQ ID NO: 64 or a complement thereof or an ortholog thereof;
(b)    nucleotides 11742-22373 of SEQ ID NO: 64 or a complement thereof or an ortholog thereof;
(c)    nucleotides 16742-22373 of SEQ ID NO: 64 or a complement thereof or an ortholog thereof;
(d)    nucleotides 19742-22373 of SEQ ID NO: 64 or a complement thereof or an ortholog thereof;
(e)    SEQ ID NO: 49 or a complement thereof or an ortholog thereof;
(f)    nucleotides 19742-24373 of SEQ ID NO: 64 or a complement thereof or an ortholog thereof;
(g)    nucleotides 21742-24373 of SEQ ID NO: 64 or a complement thereof or an ortholog thereof;

(i)    nucleotides 16742-27373 of SEQ ID NO: 64 or a complement thereof or an ortholog thereof;
(j)    nucleotides 21742-27373 of SEQ ID NO: 64 or a complement thereof or an ortholog thereof: or
(k)    nucleotides 21742-29135 of SEQ ID NO: 64 or a complement thereof or an ortholog thereof.
Claim 29 is drawn to the method of claim 28, wherein the guide RNA contains comprises SEQ ID NO: 50 or SEQ ID NO: 51.
Claim 30 is drawn to the method of claim 27, wherein the PAM site is selected from the group consisting of: 5'-NGG-3', 5'-NNNNGATT-3', 5'-NNAGAA-3', and 5'-NAAAAC-3'.
Claim 31 is drawn to the method of claim 22, wherein the CRISPR system further comprises a second guide RNA.
Claim 32 is drawn to the method of claim 31, wherein CRISPR system comprises a single RNA-guided DNA endonuclease or two different RNA-guided DNA endonucleases.
Claim 33 is drawn to the method of claim 31, wherein the guide RNA comprises sequence of SEQ ID NO: 50 and the second guide RNA contains the sequence of SEQ ID NO: 51.
Claim 34 is drawn to the method of claim 22, wherein genetically modifying a brachytic locus comprises introducing a br allele into a brachytic gene in the plant cell.
Claim 35 is drawn to the method of claim 34, wherein the CRISPR system creates a deletion of one or more nucleotides in the brachytic gene.

Claim 37 is drawn to the method of claim 22, wherein the Solanaceae plant comprises a tomato plant.
Claim 38 is drawn to the method of claim 22, wherein the method further comprises generating one or more regenerants following introducing the CRISPR system into a Solanaceae plant cell.
Claim 39 is drawn to the method of claim 38, wherein the method further comprises genotyping one or more regenerants for the presence of the nucleic acid encoding the RNA-guided DNA endonuclease and/or a brachytic gene modification.
Claim 40 is drawn to the method of claim 38, wherein the method further comprises selecting one or more T0 plants containing a genomic modification at a brachytic locus.
Claim 41 is drawn to the method of claim 22, wherein genetically modifying a brachytic locus in a Solanaceae plant results in the Solanaceae plant having shortened height and/or decreased internode length.
The specification at pages 65-66 discloses how to genetically modify a target gene (SEQ ID NO:49, Soly01g066980 brachytic gene) in a tomato (Lycopersicum esculentum) plant by introducing a CRISPR/zCas9 system into a tomato plant cell, wherein the CRISPR system comprises a nucleic acid encoding a zCas9 protein (a Cas9 gene that has been codon optimized for maize) and a nucleic acid encoding a guide RNA that contains SEQ ID NO: 50 or SEQ ID NO: 51, wherein a zCas9 protein and the guide RNA form a complex that targets SEQ ID NO: 49, wherein tomato plants regenerated from tomato cells genetically modified by the method exhibit a brachytic phenotype of shortened height and decreased internode length, and a 
The specification does not disclose the genetic modification of a brachytic locus in other Solanaceae plant species, or the genetic modification of a brachytic locus using guide RNAs comprising 17-20 contiguous nucleotides present in orthologs of SEQ ID NO:64 or SEQ ID NO:49, or the genetic modification of a brachytic locus by introducing a br allele into a brachytic gene.
The full scope of the claimed invention is not enabled because the specification does not provide sufficient guidance with respect to the structure and function of brachytic loci in Solanaceous plant species other than tomato. Such guidance is necessary because the Solanaceae plant family is known to be highly diverse, comprising 3000-4000 species classified in approximately 90 genera (see, e.g., Gebhardt. The historical role of species from the Solanaceae plant family in genetic research. Theor. Appl. Genet. 2016 Dec;129(12):2281-2294. Epub 2016 Oct 15, page 2281 column 2). Absent such guidance one skilled in the art would have to identify and characterize brachytic loci in a variety of different Solanaceous plant species, and then attempt to genetically modify each brachytic locus in a manner that results in a useful plant phenotype. Such a trial and error approach to practicing the claimed invention would constitute undue experimentation.
The full scope of the claimed invention is also not enabled because the specification does not provide sufficient guidance with respect to the structure and function of orthologs of SEQ ID NO:64 or SEQ ID NO:49. Such guidance is necessary because methods for the prediction of orthologues and paralogues may fail to correctly identify orthologues and paralogues due to a variety of different factors that include gene duplication, domain shuffling, speciation and 
The full scope of the claimed invention is additionally not enabled because the specification does not provide sufficient guidance with respect to the structure and function of br alleles. Such guidance is necessary because the specific structure of plant gene alleles must be determined by sequencing the allelic DNA (see, e.g. Shattuck-Eidens et al. DNA sequence variation within maize and melon: observations from polymerase chain reaction amplification and direct sequencing. Genetics. 1990 Sep;126(1):207-17). Absent such guidance one skilled in the art would have to identify and characterize br alleles in a variety of different Solanaceous plant species, and then attempt to introduce each br allele into a brachytic gene in a manner that results in a useful plant phenotype. Such a trial and error approach to practicing the claimed invention would constitute undue experimentation.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 22, and claims 23-41 dependent thereon, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point 

Claim 23 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 23 and 24 are indefinite because they are incomplete sentences that lack a period at the end. Accordingly the metes and bounds of the claimed subject matter are not clear.

Remarks
Claims 22-41 are deemed free of the prior art, due to the failure of the prior art to teach or suggest a method of genetically modifying a brachytic locus in a Solanaceae plant. The closest prior art identified is Barten et al. U.S. Patent Application Publication No. 2020/0140874, published May 7, 2020. However, the claimed invention and the prior art differ at least with respect to the type of plant that is genetically modified, and the structure of the brachytic gene that is modified.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA E COLLINS whose telephone number is (571)272-0794.  The examiner can normally be reached on M-R 8:30 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CYNTHIA E COLLINS/Primary Examiner, Art Unit 1662